Citation Nr: 1036387	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left above-knee 
amputation, claimed as secondary to service connected trench 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for a left above-knee 
amputation.  The Veteran subsequently initiated and perfected an 
appeal of this rating determination.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A left above-knee amputation has not been shown by the competent 
medical evidence to be related to the Veteran's service connected 
trench foot.


CONCLUSION OF LAW

The criteria for service connection for a left above-knee 
amputation, claimed as secondary to service-connected trench 
foot, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection for left leg amputation secondary to service connected 
trench foot.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant and 
what information and evidence would be obtained by VA.  The 
December 2007 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the 
August 2007 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.  

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates (in the event that any claim for service 
connection is/are granted).  However, the absence of such notice 
is not shown to prejudice the Veteran.  Because the Board herein 
denies the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and a medical opinion specific to this case 
provided by a VA doctor.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected disability 
by a service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The Veteran has been service-connected for trench foot, left, 
with oblique fractures through junction of middle and proximal 
thirds of third junction of metatarsal joints and resultant pes 
cavus since April 1946.  In December 2006, he was involved in a 
motor vehicle accident and sustained multiple injuries.  As a 
result of this accident, an above-the-knee amputation was 
performed on his left leg.  

The Veteran is pursuing service connection for the left above-
the-knee amputation secondary to his service-connected trench 
foot, stating that but for the reduced blood circulation, damaged 
tissue, and damaged bone related to his service connected 
disability, the intervening injuries sustained in the motor 
vehicle accident would not have necessitated the amputation of 
the leg.

In May 2010, the Board submitted the Veteran's claims file to 
P.H., M.D., the Chief of Surgery of the VA Ann Arbor Healthcare 
System.  After reviewing the Veteran's treatment records, Dr. H. 
indicated that he did not see any evidence of ankle brachial 
indices or any prior history of past vascular interventions for 
left lower extremity ischemia.  He stated that, based on his 
knowledge of frost bite injury, these injuries usually consisted 
of distal toe and foot pain but not as often lower calf or leg 
type symptoms.

From his review of the extent of the Veteran's injury, it 
appeared to Dr. H. that the primary reason the Veteran underwent 
an amputation was because of extensive soft tissue injury in 
combination with a tibial/fibular fracture.  He could not 
determine whether the Veteran's baseline blood flow to his leg 
was reduced in any manner prior to his accident in 2006.  Thus, 
based on the present record, it was unclear if the Veteran had 
any prior vascular pathology that would have increased his 
chances of non-healing after his traumatic injury.  He remarked 
that from his review of the records, this factor seemed to have 
been appropriately considered by the operative team, including 
the orthopedist as well as the plastic surgeon before 
entertaining the need for the above-the-knee amputation.  It also 
appeared to have been taken in context with the severity of the 
Veteran's overall injuries related to the motor vehicle accident.  
Dr. H. opined that, based on the current evidence provided in the 
claims file, it is likely that the accident was primarily 
responsible for the need for an amputation, rather than the prior 
injury that occurred during World War II.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim of entitlement to 
service connection for a left above-knee amputation, claimed as 
secondary to service connected trench foot, must be denied.  
While the evidence of record clearly establishes that the Veteran 
has undergone an amputation, the record simply fails to establish 
that his amputation was medically related to his service-
connected trench foot disability.

In this matter, the Board finds the May 2010 opinion by Dr. H. to 
be persuasive evidence that the Veteran's left above-knee 
amputation is less likely as not secondary to his service 
connected trench foot disability.  Dr. H. thoroughly reviewed the 
Veteran's treatment records, commented on specific events from 
the medical history, and provided adequate reasons for his 
opinion that the motor vehicle accident was primarily responsible 
for the need for an amputation, rather than the Veteran's trench 
foot disability.  Significantly, none of the medical records 
concerning the Veteran's amputation even suggest that there 
exists a medical nexus between the Veteran's above-knee 
amputation and the Veteran's service-connected trench foot 
disability, and neither the Veteran nor his representative has 
presented or identified any such existing medical opinion.

The Veteran himself believes that but for his service-connected 
trench foot disability, his leg would not have required 
amputation following his motor vehicle accident in 2006.  In this 
regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left above-knee amputation, claimed as 
secondary to service connected trench foot, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


